DETAILED ACTION
This action is responsive to application filed on December 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated December 15, 2020 is acknowledged by the examiner and the cited references have been
considered in the examination of the claims now pending.

Specification
  
The disclosure is objected to because of the following informalities: 
Paragraph [004] line 3, “intervenes” should read “intervene”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 11-16 are rejected under 35 U.S.C 102(a)(1) as being anticipated by Wang (US Patent Application Publication No. US 20200356101 A1).

Regarding claim 1, Wang teaches an information collection and update method comprising: storing, in a point of interest (POI) database, a plurality of images photographed at a plurality of locations in a target place in association with a photographing location and a photographing timing of each of the images; (See Wang [0225] “Images recorded by a robot 100 [Thus, a plurality of images] (e.g., via the camera 320 or three-dimensional image sensor 450) as it traverses an environment [Thus, at a plurality of locations in a target place] may be stored in an internal database (e.g., of the controller 500) and/or a remote database (e.g., a cloud service) [i.e. POI database]” See also Wang [0193] “By accumulating imaging data over time [i.e. photographing timing] of the robot's surroundings [i.e. photographing location], the reasoning software can in turn apply effective methods to selected segments of the sensed image(s) to improve depth measurements of the three-dimensional image sensors 450. This may include using appropriate temporal and spatial averaging techniques.”)

selecting a target location within the target place; (See Wang [0241] “Referring again to FIGS. 8A and 8B, maps 800 can be used to determine a location [i.e. selecting a target location] within an environment 10 [i.e. target place] and to depict an environment for planning and navigation. The maps 800 support the assessment of actual location by recording information obtained from a form of perception and comparing it to a current set of perceptions.”)

selecting an anterior image and a posterior image based on the photographing timing, among the images stored in the POI database in association with the photographing location corresponding to the target location; and recognizing a POI change in the target location based on the selected anterior image and posterior image. (See Wang [0242] “The robot 100 can access [i.e. selecting] the stored images [i.e. anterior image] to identify a new image [i.e. posterior image] by comparison” See also Wang [0243] “The robot 100 may compare new image depth data with previous image depth data (e.g., the map 800) and assign a confidence level of the location of the object 12 in the scene 10 [Thus, based in association with the photographing location corresponding to the target location]. The location confidence level of objects 12 within the scene 10 can time out after a threshold period of time. [Thus, selecting an anterior image and a posterior image based on the photographing timing] The sensor system 400 can update location confidence levels of each object 12 after each imaging cycle of the sensor system 400. In some examples, a detected new occlusion 16 [i.e. POI change] (e.g., a missing object 12 from the occupancy map 800) within an occlusion detection period (e.g., less than 10 seconds) may signify a “live” object 12 (e.g., a moving object 12) in the scene 10. [Thus, recognizing a POI change in the target location based on the selected anterior image and posterior image]”)


(See Wang [0254] “a robot refers to any autonomously driven robot having sensors” See also Wang [0193] “By accumulating imaging data over time [i.e. photographing timing] of the robot's surroundings [i.e. photographing location], the reasoning software can in turn apply effective methods to selected segments of the sensed image(s) to improve depth measurements of the three-dimensional image sensors 450. See also Wang [0225] “Images [i.e. basic images] recorded by a robot 100 [i.e. mapping robot] (e.g., via the camera 320 or three-dimensional image sensor 450) [Thus, basic images, obtained through a camera and a sensor included in a mapping robot] as it traverses an environment [Thus, autonomously traveling the target place] may be stored in an internal database (e.g., of the controller 500) and/or a remote database (e.g., a cloud service) [i.e. POI database]” Thus, the database receives the images. See also Wang [0227-0228] “Robot connectivity to the cloud 720 allows automatic data gathering of robot operation and usage histories... Cloud storage 722 can be a model of networked computer data storage” Thus, constructing the POI database by receiving a basic image, obtained through a camera and a sensor included in at least one of a mapping robot autonomously traveling the target place or a trolley moving the target place, and the photographing location of the basic image, and the photographing timing of the basic image, over a network.)

Regarding claim 3, Wang teaches all limitations of claim 1, wherein the storing comprises updating the POI database by receiving a photographed occasional image of the target place, the photographing location of the photographed occasional image and the photographing timing of the photographed (See Wang [0242] “the robot 100 may use a SIFT to find distinctive key points that are invariant to location...the robot 100 captures multiple images (using the camera 320 and/or image sensor 450) of a scene 10 or object 12 (e.g., under different conditions, from different angles, etc.) [Thus,  photographed occasional images of the target place]” See also Wang [0193] “By accumulating imaging data over time [i.e. photographing timing] of the robot's surroundings [i.e. photographing location], the reasoning software can in turn apply effective methods to selected segments of the sensed image(s) to improve depth measurements of the three-dimensional image sensors 450.” See also Wang [0225] “Images recorded by a robot 100 (e.g., via the camera 320 or three-dimensional image sensor 450) as it traverses an environment may be stored in an internal database (e.g., of the controller 500) and/or a remote database (e.g., a cloud service)... the robot 100 may use remote data storage [i.e. POI database] and/or remote processing for storing and/or processing the image data, respectively” Thus, updating the POI database by receiving a photographed occasional image of the target place, the photographing location of the photographed occasional image and the photographing timing of the photographed occasional image” See also Wang [0154] “Telepresence robots can interact or interface with humans to provide a number of services, such as a physician or healthcare worker providing remote medical consultation, home assistance, commercial assistance, and more. [Thus, robots 100 can perform services (i.e. service robot)]”  See also Wang Fig. 6A,  [0116] “FIG. 6A provides a schematic view of an example robot system including multiple robots [i.e. at least one service robot] in communication with robot endpoint servers. [Thus, over a network]”)

(See Wang [0244] “the sensor system 400 (e.g., or a portion thereof, such as image sensor 450, 450 a, 450 b) of the robot 100 has a field of view 452 with a viewing angle θV (which can be any angle between 0 degrees and 360 degrees) to view the scene 10. [i.e. photographing direction]” See Wang [0242] “The robot 100 can access [i.e. selecting] the stored images [i.e. anterior image] to identify a new image [i.e. posterior image] by comparison” See also Wang [0037] "the request to create the new tag may be generated by the remote telepresence robot." See also Wang [0030] "the plan view map and the plurality of tags are stored remotely [i.e. POI database]." See also Wang [0280], Table 3, showing a table storing tag information including rotation attributes for X, Y and Z axis [i.e. photographing direction]. Thus, images are stored in POI database further in association with a photographing direction)

Regarding claim 6, Wang teaches all limitations of claim 1, wherein the recognizing comprises recognizing the POI change based on a descriptor of the anterior image and a descriptor of the posterior image. (See Wang [0242] “The controller 500 may execute a scale-invariant feature transform (SIFT) to detect and describe local features in captured images. For any object 12 in an image, interesting points [i.e. POI] on the object 12 can be extracted to provide a “feature description” [i.e. descriptor] of the object 12. This description, extracted from a training image, can then be used to identify the object 12 when attempting to locate the object 12 in a test image containing many other objects...For object recognition and detection, the robot 100 may use a SIFT to find distinctive key points that are invariant to location, scale and rotation, and robust to affine transformations (changes in scale, rotation, shear, and position) and changes in illumination [i.e. recognizing POI changes]... the robot 100 captures multiple images [Thus, an anterior image and a posterior image] (using the camera 320 and/or image sensor 450) of a scene 10 or object 12 (e.g., under different conditions, from different angles, etc.) and stores the images, such as in a matrix. The robot 100 can access the stored images to identify a new image by comparison, filter, etc. For example, SIFT features can be obtained from an input image and matched to a SIFT feature database obtained from training images (captured previously). [Thus, recognizing the POI change based on a descriptor of the anterior image and a descriptor of the posterior image]”)

Regarding claim 11, Wang teaches all of the elements of claim 1 in method form rather than computer readable medium form. Wang also discloses a computer readable medium (0351). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 11.

Regarding claim 12, Wang teaches all of the elements of claim 1 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to those elements of claim 12.

Regarding claim 13, Wang teaches all of the elements of claim 2 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to those elements of claim 13.

Regarding claim 14, Wang teaches all of the elements of claim3 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to those elements of claim 14.

Regarding claim 15, Wang teaches all of the elements of claim 4 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to those elements of claim 15.

Regarding claim 16, Wang teaches all of the elements of claim 6 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to those elements of claim 16.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication No. US 20200356101 A1), in view of Koo (US Patent Application Publication No. US 20120092329 A1).

Regarding claim 5, Wang teaches all limitations of claim 1.
Wang, does not explicitly teach wherein the selecting an anterior image and a posterior image comprises selecting a pair of images, from among the images, having a directional similarity of a degree as the anterior image and the posterior image in response to identical portions between the pair of images being expected to be photographed at a ratio or more based on the photographing direction, or in response to the pair of images having the photographing direction within a threshold angle difference.

However, Koo discloses wherein the selecting an anterior image and a posterior image comprises selecting a pair of images, from among the images, having a directional similarity of a degree as the anterior image and the posterior image in response to identical portions between the pair of images being expected to be photographed at a ratio or more based on the photographing direction, or in response to the pair of images having the photographing direction within a threshold angle difference. (See Koo Fig. 13, [0092] “a similarity measure such as a normalized cross-correlation (NCC) may be used to compare a portion 1312 of the key frame 1302 [i.e. anterior image] to multiple portions of the current frame 1304 [i.e. posterior image] within the region 1308, such as the illustrated window 1310 [Thus, having a directional similarity of a degree as the anterior image and the posterior image in response to identical portions between the pair of images being expected to be photographed at a ratio]. NCC can be used as a robust similarity measure to compensate geometric deformation and illumination change. However, other similarity measures may also be used.”)



One would be motivated to do so to improve comparison results (See Koo [0092]).

Regarding claim 7, Wang teaches all limitations of claim 1.
Wang, does not explicitly teach wherein the recognizing comprises recognizing the POI change based on pieces of text extracted from the anterior image and the posterior image through an optical character reader (OCR).

However, Koo discloses wherein the recognizing comprises recognizing the POI change based on pieces of text extracted from the anterior image and the posterior image through an optical character reader (OCR). (See Koo [0057-0058] "The text recognizer 125 may be configured to adjust the text region by applying a transform that maps corners of a bounding box of the text region into corners of a rectangle to generate proposed text data. The text recognizer 125 may be configured to generate the proposed text data via optical character recognition...The text recognizer 125 is further configured to generate verified text data 166 and text region data 167." See also Koo [0089-0090] “points of interest 1106-1110 have been identified in the text region 1104. For example, the points of interest 1106-1110 may include features of the text, such as corners or other contours of the text, selected using a fast corner recognition technique...the points of interest 1106-1110 may be located by applying a corner detection filter to the first image 1102 and the points of interest 1206-1210 may be located by applying the same corner detection filter to the second image 1202. As illustrated, points of interests 1206, 1208, and 1210 of FIG. 12 correspond to points of interest 1106, 1108, and 1110 of FIG. 11, respectively. Optical flow (e.g., a displacement or location difference between the positions of the points of interest 1106-1110 in the first image 1102 [i.e. anterior image] as compared to the positions of the points of interest 1206-1210 in the second image 1202 [i.e. posterior image]) may be determined. The optical flow is illustrated in FIG. 12 by flow lines 1216-1220 corresponding to the points of interest 1206-1210, respectively, such as a first flow line 1216 associated with a location change of the first point of interest 1106/1206 in the second image 1202 as compared to the first image 1102 [i.e. POI change].” Thus, recognizing the POI change based on pieces of text extracted from the anterior image and the posterior image through an optical character reader (OCR))

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Koo to include optical character reader (Koo [0057]) to detect changes in point of interests that contain text features.

One would be motivated to do so to improve text recognition (See Koo [0087]).

Regarding claim 17, Wang in view of Koo teaches all of the elements of claim 7 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to those elements of claim 17.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication No. US 20200356101 A1), in view of Corpet (US Patent Application Publication No. US 20150169977 A1).

(See Wang [0242] “The controller 500 may execute a scale-invariant feature transform (SIFT) to detect and describe local features in captured images. For any object 12 in an image, interesting points [i.e. POI] on the object 12 can be extracted to provide a “feature description” [i.e. descriptor] of the object 12. This description, extracted from a training image, can then be used to identify the object 12 when attempting to locate the object 12 in a test image containing many other objects...For object recognition and detection, the robot 100 may use a SIFT to find distinctive key points that are invariant to location, scale and rotation, and robust to affine transformations (changes in scale, rotation, shear, and position) and changes in illumination [i.e. recognizing POI changes]... the robot 100 captures multiple images [Thus, an anterior image and a posterior image] (using the camera 320 and/or image sensor 450) of a scene 10 or object 12 (e.g., under different conditions, from different angles, etc.) and stores the images, such as in a matrix. The robot 100 can access the stored images to identify a new image by comparison, filter, etc. For example, SIFT features can be obtained from an input image and matched to a SIFT feature database obtained from training images (captured previously). [Thus, recognizing the POI change based on a descriptor of the anterior image and a descriptor of the posterior image]”)

Wang, does not explicitly teach, providing the POI change information to an administrator so that the administrator updates information on a corresponding POI based on the generated POI change information.

However, Corpet discloses providing the POI change information to an administrator so that the administrator updates information on a corresponding POI based on the generated POI change (See Corpet [0032-0034] “the data repository module 440 may determine whether the portions of the textual data that correspond to POI fields match POI fields for POI listings in the POI data repository. For example, an image may contain textual data that the POI module 430 determines corresponds with a POI field (e.g., a POI name or phone number). The data repository module 440 may search the POI data repository for POI listings that corresponds with the textual data... If no corresponding POI listing is found in the POI data repository [i.e. recognizing a POI change], the data repository module 440 may generate a new POI listing using the textual data from the image (e.g., the POI name or phone number) and store the new POI listing in the POI data repository.... before the new POI listing is stored in the POI data repository, additional listing verification procedures may be taken. In one aspect, the new POI listings may be placed in a queue for review by a system administrator (e.g., a human operator or another module). The system administrator may review the new POI listing for accuracy, quality, or correct formatting and, if the POI listing meets one or more standards, the system administrator may approve the addition of the new POI listing into the POI data repository. [Thus, providing the POI change information to an administrator so that the administrator updates information on a corresponding POI based on the generated POI change information.])

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Corpet to include additional verification procedures (Corpet [0034]) before updating POI information.

One would be motivated to do so to improve quality and meet standards (See Corpet [0034]).

.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication No. US 20200356101 A1), in view of Levinson (US Patent Application Publication No. US 20170248963 A1).

Regarding claim 9, Wang teaches all limitations of claim 1.
Wang, does not explicitly teach further comprising: training a deep learning model to extract attributes of a franchise store included in an input image based on a descriptor of the input image, using a set of images comprising the franchise store as learning data; and updating information on a corresponding POI based on the attributes of the franchise store extracted from the posterior image related to the recognizing the POI change using the trained deep learning model.

However, Levinson suggests training a deep learning model to extract attributes of a franchise store included in an input image based on a descriptor of the input image, using a set of images comprising the franchise store as learning data; and (See Levinson [0153-0154] "Integrator 3651 may also include logic to extract or otherwise determine surfaces of objects (e.g., buildings, trees, parked automobiles, etc.) or features, as well as surface characteristics, relative to a pose of an autonomous vehicle at which sensor data may be acquired. Integrator 3651 may be configured to use sensor data sets 3655 a and 3655 b to extract surface-related data of physical objects [i.e. point of interest] in an environment of an autonomous vehicle. Data set 3655 a and data set 3655 b, as well as others not shown, may include fused sensor data" See also Levinson [0156] " Mapping engine 3654 and/or integrator 3651, as well as other components of mapping engine 3654, may be configured to generate 3-D map data in an “offline” mode of operation. For example, mapping engine 3654 may implement algorithms (e.g., machine learning, including deep-learning algorithms) that analyze data sets 3655 based on logged data sets (e.g., static data) [i.e. set of images comprising a POI] to generate map data. [Thus, training a deep learning model to extract attributes]" See also Levinson [0158] “In some cases, dynamic [i.e. descriptor] objects may be filtered out from map data generation.” See also Levinson [0146] "mapping engine 3654 may generate an adaptive three-dimensional model of a cityscape adjacent to networks of paths and roadways over which a fleet of autonomous vehicles travel. A 3D model of a portion of the cityscape can be derived by identifying data that represent surfaces (and other surface attributes, such as shape, size, texture, color, etc., of the surfaces [i.e. extract attributes of a POI])" Thus, training a deep learning model to extract attributes from image based on a descriptor of the input image, using a set of images comprising the franchise store as learning data. Examiner notes “a franchise store” is a point of interest)  

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Levinson to include the use of deep learning (Levinson [0156]) to extract attributes from a point of interest.

One would be motivated to do so to improve enhance accuracy of localization (See Levinson [0146]).

Levinson also suggests updating information on a corresponding POI based on the attributes of the franchise store extracted from the posterior image related to the recognizing the POI change using the trained deep learning model. (See Levinson See Fig. 36, [0158] “a statistical change detection algorithm may be configured to detect portions of map data that change [i.e. POI change] by identifying boundaries over one or more iterations of a deep-learning computation [Thus, recognizing the POI change using the trained deep learning model]. In particular, data changed detector 3653 may be configured to detect boundaries of map data portions 3664 and 3665 [i.e. posterior image] over time... data change detector 3653 may classify portions of map data [Thus, recognizing the POI change], as well as an object therein, to identify whether an object is static or dynamic. [Thus, updating information corresponding to POI attributes]. In some cases, dynamic objects may be filtered out from map data generation.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Levinson to include the use of deep learning (Levinson [0158]) to detect change.

One would be motivated to do so to improve enhance accuracy of localization (See Levinson [0146]).

Regarding claim 10, Wang teaches all limitations of claim 1.
Wang, does not explicitly teach further comprising: training a deep learning model to extract attributes of a POI, included in an input image, using the images stored in the POI database and a set of attributes of a respective POI included in each of the stored images as learning data; and updating information on the POI based on the attributes of the POI extracted from the posterior image related to the recognizing the POI change using the trained deep learning model.
However, Levinson suggests further comprising: training a deep learning model to extract attributes of a POI, included in an input image, using the images stored in the POI database and a set of attributes of a respective POI included in each of the stored images as learning data; and (See Levinson [0156] "mapping engine 3654 may implement algorithms (e.g., machine learning, including deep-learning algorithms) that analyze data sets 3655 based on logged data sets (e.g., static data) [i.e. images stored in the POI database] to generate map data. [Thus, training a deep learning model to extract attributes of a POI]” See also Levinson [0146] " the structures and/or functionalities of mapping engine 3654, as well as its components, can facilitate the generation of “self-healing” maps and map data by, for example, detecting variations in portions of map data over time, and generating updated maps (i.e., updated map data)...mapping engine 3654 may generate an adaptive three-dimensional model of a cityscape adjacent to networks of paths and roadways over which a fleet of autonomous vehicles travel. A 3D model of a portion of the cityscape can be derived by identifying data that represent surfaces (and other surface attributes, such as shape, size, texture, color, etc., of the surfaces [i.e. attributes of a POI]) [Thus, extract attributes of a POI]")

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Levinson to include the use of deep learning (Levinson [0156]) to extract attributes from a point of interest.

One would be motivated to do so to improve enhance accuracy of localization (See Levinson [0146]).

Levinson also suggests updating information on the POI based on the attributes of the POI extracted from the posterior image related to the recognizing the POI change using the trained deep learning model. (See Levinson See Fig. 36, [0158] “a statistical change detection algorithm may be configured to detect portions of map data that change [i.e. POI change] by identifying boundaries over one or more iterations of a deep-learning computation [Thus, recognizing the POI change using the trained deep learning model]. In particular, data changed detector 3653 may be configured to detect boundaries of map data portions 3664 and 3665 [i.e. posterior image] over time... data change detector 3653 may classify portions of map data [Thus, recognizing the POI change], as well as an object therein, to identify whether an object is static or dynamic [i.e. descriptor]. [Thus, updating information corresponding to POI attributes]. In some cases, dynamic objects may be filtered out from map data generation.”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang robot 100 to incorporate the teachings of Levinson to include the use of deep learning (Levinson [0158]) to detect change.

One would be motivated to do so to improve enhance accuracy of localization (See Levinson [0146]).

Regarding claim 19, Wang in view of Levinson teaches all of the elements of claim 9 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to those elements of claim 19.

Regarding claim 20, Wang in view of Levinson teaches all of the elements of claim 10 in method form rather than system form. Wang also discloses a system (0254). Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to those elements of claim 20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 7:30am - 4:00pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   




















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161